IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

STIGLEMAN ) CASE NO. 3:18-cv-00208

Plaintiff, JUDGE WALTER H. RICE

v. , MAGISTRATE JUDGE NEWMAN
EVANS MOTORWORKS INC.

Defendant. )

 

ORDER APPROVING SETTLEMENT AND
DISMISSAL OF ACTION WITH PREJUDICE

 

 

Before the Court is the Parties’ JOINT MOTION FOR APPROVAL OF SETTLEMENT
AGREEMENT AND GENERAL RELEASE AND DISMISSAL WITH PREJUDICE (“Joint
Motion”). Having reviewed the Joint Motion, the Parties’ proposed Settlement Agreement and
General Release (“Agreement”), and the Declaration of Joshua B. Fuchs, it appears to the Court
that the Agreement is fair and reasonable, and that it satisfies all of the criteria for this Court’s
approval under the Fair Labor Standards Act. Accordingly, it is hereby ORDERED as follows:

1. The Court approves the Parties’ Agreement, and directs the Parties to effectuate the
settlement of this Action pursuant to its terms; and

2. This Action is hereby DISMISSED with prejudice.

IT IS SO ORDERED. / fC
Date: {4.19 (i / dA | a

Walter H. Rice
United States District Judge
